Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 7, each of the claims recites the rotation member is “substantially S-shaped” which renders the claim indefinite because it is not clear what is required for a rotation member to be “substantially” S-shaped, e.g., is the rotation member required to be S-shaped or could the rotation member have roughly half of the S-shape, such as a C-shape, and still be substantially S-shaped.  For the purposes of examination, this phrase will be interpreted as the shape of the rotation member needs to be at least half of the S-shape, e.g., a C-shape.  Each of the claims also recites “the first blade assembly and second blade assembly offset one another along the height and width of the housing” which renders the claim indefinite because the phrase appears to require each blade assembly to perform the action of offsetting the other blade assembly, which would render the claim indefinite for reciting both an apparatus and a method of using the apparatus in a single claim.  For the purposes of examination, this phrase will be interpreted as the first blade assembly and second blade assembly are offset from one another along the height and width of the housing, e.g., the term “offset” is interpreted as describing the positional relationship.  It is also noted that claims 1 and 7 are each missing a colon after the term “comprising” in the preamble.  Claims 2-6 depend from claim 1 and fail to clarify the indefinite language.  Claims 8-12 depend from claim 7 and fail to clarify the indefinite language.
Regarding claims 4-6 and 10-12, each of these claims also recite the “substantially S-shaped” member and are indefinite for the reasons discussed above with respect to the same phrase in claims 1 and 7.
Regarding claim 7, the claim recites “the first blade assembly and second blade assembly offset one another along the height and width of a housing of the food processor” which renders the claim indefinite because the housing of the food processor is not positively recited and thus it is unclear what is required for the blade assemblies to be offset from each other along the height and width of the housing of the food process, i.e., the housing may be any shape or size.  For the purposes of examination, this phrase will be interpreted as the first blade assembly and second blade assembly offset one another along the height and width of the attachment.  Claims 8-12 depend from claim 7 and fail to clarify the indefinite language. 
Regarding claims 10 and 11,  the motor and lid are not positively recited in each of these claims, and as such any motor or lid may be used, e.g., any motor or lid having  different geometrical and structural features depending on which lid or motor is provided with the attachment.  For the purposes of examination, the claimed features defined relative to the lid or motor of the food processor will be interpreted as functional language, i.e., the upper end of the substantially S-shaped vertical rotation member comprises a cross-section configured to correspond to an aperture on a lid of the food processor.  
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-7, and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 10 2012 0118136 A to Yum.
Regarding claim 1, Yum teaches a food processor 1 (Abstract, Fig. 14) comprising 
a housing 210 for receiving and containing food to be processed (Fig. 14; P. 9, Ln. 44 through P. 10, L. 3); 
a base 200 below the housing (Fig. 14; P. 9, Ln. 44 through P. 10, L. 3); 
a motor 201 mounted on the base (Fig. 14; P. 9, Ln. 44 through P. 10, L. 3); and 
an attachment 100-3 for mounting to the motor (Figs. 8-9 and 14; P. 9, Ln. 44 through P. 10, L. 3 and P. 13, Lns. 5-46), 
wherein the attachment includes: 
a substantially S-shaped vertical rotational member 100-3 having an upper end and a lower end (Figs. 8-9; P. 13, Lns. 5-46; rotation member 100-3 includes knives 110 and 120, which have a substantially S-shaped vertical rotation member when viewed from the top or bottom, as shown in Fig. 8); 
the lower end of the substantially S-shaped vertical rotational member configured for secure engagement to the motor (Figs. 5 and 8-9; P. 11, Lns. 5-15; each of the attachment members includes a cap 150 having a lower end configured to be secured to the motor via the engagement grooves 151 and teeth 152); 
a first blade assembly 111, 115 attached to a lower portion 110 of the rotational member, the first blade assembly having at least one upward-angled blade (Fig. 9; P. 13, Lns. 5-46; as shown in Fig. 9, a first blade assembly 111 and 115 is attached to lower portion of the rotational member on knife 110 and the blade assembly 111 and 115 has blades angled upwardly); and 
a second blade assembly 121, 125 attached to an upper portion 120 of the rotational member, the second blade assembly having at least one downward-angled blade (Fig. 9; P. 13, Lns. 5-46; as shown in Fig. 9, a second blade assembly 121 and 125 is attached to upper portion of the rotational member on knife 120 and the blade assembly 121 and 125 has blades angled downwardly), 
wherein the first blade assembly 111, 115 and second blade assembly 121, 125 are disposed along the substantially S-shaped vertical rotational member such that the first blade assembly and second blade assembly offset one another along the height and width of the housing (Figs. 8-9; as shown in Figs. 8 and 9, the first blade assembly 111, 115 and the second blade assembly 121, 125 are offset from each other along the height and width of the housing). 
Regarding claim 5, Yum teaches the device of claim 1 (Fig. 14), wherein the lower end of the substantially S-shaped vertical rotational member comprises a male spline cross-section 151, 152, and wherein the motor comprises a corresponding female spline aperture for receiving the lower end of the substantially S-shaped vertical rotational member (Figs. 5 and 14; P. 11, Lns. 5-15; the vertical rotation member includes teeth 152, i.e., male engagement members, that form a spline configuration along with grooves 151 and the motor has corresponding female portions to “engage with the tooth part” 152 of the cap 150).
Regarding claim 6, Yum teaches the device of claim 1 (Fig. 14), further comprising: 
a vertical reinforcement member mounted between the upper end 120 of the substantially S- shaped vertical rotational member and the lower end 110 of the substantially S-shaped vertical rotational member (Figs. 8-9; as shown in Figs. 8-9, a reinforcement member, i.e., the thick portion to which knives 110 and 120 are attached as shown in Examiner Annotated Fig. 9 below, is mounted between the upper end 120 and the lower end 110).

    PNG
    media_image1.png
    430
    684
    media_image1.png
    Greyscale

Regarding claim 7, Yum teaches an attachment 100-3 for a food processor (Figs. 8-9 and 14) comprising 
a substantially S-shaped vertical rotational member having an upper end and a lower end (Figs. 8-9; P. 13, Lns. 5-46; rotation member 100-3 includes knives 110 and 120, which have a substantially S-shaped vertical rotation member when viewed from the top or bottom, as shown in Fig. 8); 
the lower end of the substantially S-shaped vertical rotational member configured for secure engagement to a base motor of the food processor (Figs. 5 and 8-9; P. 11, Lns. 5-15; each of the attachment members includes a cap 150 having a lower end configured to be secured to the motor via the engagement grooves 151 and teeth 152); 
a first blade assembly 111, 115 attached to a lower end of the rotational member, the first blade assembly having at least one upward-angled blade (Fig. 9; P. 13, Lns. 5-46; as shown in Fig. 9, a first blade assembly 111 and 115 is attached to lower portion of the rotational member on knife 110 and the blade assembly 111 and 115 has blades facing upward); and 
a second blade assembly 121, 125 attached to an upper portion of the rotational member, the second blade assembly having at least one downward-angled blade (Fig. 9; P. 13, Lns. 5-46; as shown in Fig. 9, a second blade assembly 121 and 125 is attached to upper portion of the rotational member on knife 120 and the blade assembly 121 and 125 has blades facing downward), 
wherein the first blade assembly 111, 115 and second blade assembly 121, 125 are disposed along the substantially S-shaped vertical rotational member such that the first blade assembly and second blade assembly offset one another along the height and width of a housing of the food processor (Figs. 8-9; as shown in Figs. 7 and 8, the first blade assembly 111, 115 and the second blade assembly 121, 125 are offset from each other along the height and width of the housing).
Regarding claim 10, Yum teaches the attachment of claim 7 (Figs. 8-9), wherein the upper end of the substantially S-shaped vertical rotational member comprises a cross-section corresponding to an aperture on a lid of the food processor (Figs. 8-9; as discussed above in the 35 USC 112 indefiniteness rejections, this claim is interpreted as requiring the upper end to be configured to correspond to an aperture in any lid of a food processor, and the upper end of the vertical rotation member may correspond to an aperture in the lid by having the same shape, i.e., circular, or being capable of fitting in the aperture).
Regarding claim 11, Yum teaches the attachment of claim 7 (Figs. 8-9), wherein the lower end of the substantially S-shaped vertical rotational member comprises a cross-section corresponding to the cross-section defined by an aperture on the motor of the food processor (Figs. 5 and 8-9; the lower end of the vertical rotation member includes a cross section having teeth 152 that correspond to openings or apertures in the motor, i.e., the teeth 152 engage the openings in the motor and therefore correspond to them).
Regarding claim 12, Yum teaches the attachment of claim 7 (Figs. 8-9), further comprising a vertical reinforcement member mounted between the upper end 120 of the substantially S-shaped vertical rotational member and the lower end 110 of the substantially S-shaped vertical rotational member (Figs. 8-9; as shown in Figs. 8-9, a reinforcement member, i.e., the thick portion to which knives 110 and 120 are attached, is mounted between the upper end 120 and the lower end 110).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yum in view of US 2010/0071219 A1 to Lin.
Regarding claim 2, Yum teaches the device of claim 1 (Figs. 8-9).  
Yum fails to explicitly teach the device further comprising: a third blade assembly mounted below the first blade assembly and the second blade assembly.
Lin teaches a food processor device (Fig. 6) including a first blade assembly 41, a second blade assembly 42 and a third blade assembly 40 mounted below the first and second blade assemblies (Figs. 6-9; Para. [0025]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the food processor of Yum to include the third blade assembly of Lin so that the flow guiding walls of the third blade assembly may direct the food to be sliced to the first and second blade assembly positioned above the third blade assembly (Lin, Para. [0026]), which will result in faster and more efficient food processing.
Regarding claim 3, modified Yum teaches the device of claim 2 (Figs. 8-9), wherein the third blade assembly comprises at least one upward-angled blade (Lin, Figs. 6-9; modified Yum includes the third blade assembly of Lin, and as shown in Figs. 6-9 of Lin the third blade assembly 40 includes upward-angled blades 402).
Regarding claim 8, Yum teaches the attachment of claim 7 (Figs. 8-9). 
Yum fails to explicitly teach the attachment further comprising: a third blade assembly, wherein the third blade assembly comprises at least one blade mounted below the first blade assembly and the second blade assembly.
Lin teaches an attachment for a food processor device (Fig. 6) including a first blade assembly 41, a second blade assembly 42 and a third blade assembly 40 mounted below the first and second blade assemblies (Figs. 6-9; Para. [0025]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the food processor of Yum to include the third blade assembly of Lin so that the flow guiding walls of the third blade assembly may direct the food to be sliced to the first and second blade assembly positioned above the third blade assembly (Lin, Para. [0026]), which will result in faster and more efficient food processing.
Regarding claim 9, modified Yum teaches the attachment of claim 8 (Figs. 8-9), wherein the third blade assembly comprises at least one upward-angled blade (Lin, Figs. 6-9; modified Yum includes the third blade assembly of Lin, and as shown in Figs. 6-9 of Lin the third blade assembly 40 includes upward-angled blades 402).
Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yum in view of US 4,885,917 to Spector.
Regarding claim 4, Yum teaches the device of claim 1 (Figs. 8-9), further comprising: a lid 211 for closing an upper opening of the housing 210, wherein the lid comprises a bottom surface (Fig. 14).
Yum fails to explicitly teach wherein the bottom surface of the lid comprises an aperture corresponding to a cross- section of the upper end of the substantially S-shaped vertical rotational member.
Spector teaches a food processor 10 including an attachment having an S-shaped vertical rotation member 37 and blade assemblies 38 (Figs. 3 and 5), wherein the bottom surface of the lid 24 comprises an aperture 26 corresponding to a cross-section of the upper end of the substantially S-shaped vertical rotational member 37 (Figs. 3 and 5; Col. 4, Lns. 66-68).
It would have been to a person of ordinary skill in the art before the effective filing date to modify the food processor of Yum to include a lid with an aperture corresponding to the cross-section of the upper end of the vertical rotation member so that the vertical rotation member may be securely positioned during rotation operations and prevent any possible disengagement between the rotation member and the motor.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 4,312,586 teaches an attachment for a food processor having a rotation member with a substantially S-shape and blades that are offset from each other in the width direction (Figs. 7, 8, 18 and 22).  DE 3545420 C teaches an attachment 60 having a substantially S-shaped vertical rotation member (Figs. 1 and 2).  US 2005/0167537 A1 teaches an attachment including an S-shaped vertical rotation member 1 that includes blade assemblies 11 (Figs. 1-2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW STEPHENS whose telephone number is (571)272-6722. The examiner can normally be reached M-F 930-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571)270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW STEPHENS/Examiner, Art Unit 3725 

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725